UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
MICHELE HALL )
)
Plaintiff, ) Civil No. 13-324 (RCL)
)
v. )
)
DISTRICT OF COLUMBIA, et al., )
)
Defendants. )
____________)
MEMORANDUM OPINION

Before the Court is the defendants’ (Alice Lee, John Doe and the District of Columbia)
Motion for Judgment on the Pleadings [25] pertaining to Counts I, II, III, IV, V, VI, IX, and X.1
Plaintiff Michelle Hall ﬁled a complaint alleging, inter alia numerous tort claims and a Section
1983 claim, 42 U.S.C. § 1983 (2012). Upon consideration of the defendants’ Motion, the
plaintiffs Opposition thereto [28], and the defendants’ Reply [29], the Court will GRANT the
defendants’ Motion for the reasons stated below, except as to Count 111 against defendant Lee, as
to which defendants’ Motion is DENIED.2
I. BACKGROUND

Plaintiff, Michelle Hall, is a resident of the District of Columbia. On March 17, 2012,
plaintiff celebrated her birthday at Cities Restaurant and Lounge (“Cities”) in Washington, DC.
Compl. 11 15. Upon arrival, she was marked with an “X” for re-entry, and gave her credit card

and driver’s license to Cities employees as required, which the employees retained during the

I The moving parties are defendants Alice Lee, John Doe, and the District of Columbia. The Motion for Judgment
on the Pleadings, therefore, can only address the Counts as applied against the moving parties.

2 As a result, the following Counts remain pending: Count 111 against Alice Lee; Count IV against Seyhan Duru;
Count V against Seyhan Duru; Count Vl against Seyhan Duru and Cities, LLC; Count Vll against Cities, LLC; and
Count VIII against Cities, LLC and Seyhan Duru.

subsequent events on which this lawsuit is based. Id W 16—17. Some of plaintiff’s friends
arrived at Cities, but relocated to a restaurant across the street called “19th” in order to avoid the
cover charge at Cities. Id 11 18. Plaintiff left her belongings at Cities and went to 19th. Id. 11 19.

A few minutes after entering 19th, plaintiff went to the restroom at which time there
occurred a knock on the door. Id. W 20—21. After responding that the restroom was occupied,
plaintiff heard another knock followed by the statement “it’s the police.” Id. ﬂ 21. Plaintiff
believed this to be a joke, and soon thereafter two Metropolitan Police Department ofﬁcers—
defendants Lee and Doe—broke down the door and handcuffed plaintiff. Id 1111 21—22. Plaintiff
alleges that the ofﬁcers “did not identify themselves and did not ask [p]laintiff to identify
herself.” Id. 11 23. Upon plaintiffs inquiry, defendant Lee told plaintiff that she was being
arrested for “theft of services”———which plaintiff later alleges was a result of Seyhan Duru’s,
manager of Cities, call to the police. Id. 1111 24 and 35. Plaintiff states that defendant Lee
continued to tighten the handcuffs “to the point that Plaintiff lost feeling in her thumb and hand”
and that defendant Lee maintained her ﬁrm grip of plaintiffs upper arm leaving a “full handprint
bruise” even after plaintiff informed Lee that Lee was hurting her. Id. ﬂ 26. Plaintiff was put
into a parked police cruiser where she informed one of the police ofﬁcers on the scene that her
driver’s license and credit card were still inside Cities. Id. W 28—29. Plaintiff was released
when she signed her credit card bill in the amount of $1,104.74, which had been brought to her
by an ofﬁcer. Id.

Following these events, plaintiff went to the hospital for X-rays on her hand, which
showed that she had a broken right wrist and “palsy on her radial nerve.” Id. W 31—32. It is

because of these injuries and other alleged injuries that plaintiff brings this suit. For the reasons

stated below, defendants’ Motion for Judgment on the Pleadings is GRANTED in part and

DENIED in part.3
II. LEGAL STANDARDS

Because the plaintiff ﬁled a motion for judgment on the pleadings pursuant to Rule 12(c)
and not a motion to dismiss pursuant to Rule 12(b)(6), the legal standard and analysis applied
herein pertain only to judgment on the pleadings. As explained below, however, the standard for
Rule 12(c) motions and Rule 12(b)(6) motions are similar.

A. Rule 12(c) Judgment on the Pleadings

Rule 12(c) allows any party to “move for judgment on the pleadings” after “the pleadings
are closed.” FED. R. CIV. P. 12(c). In this case, the pleadings consist of the complaint and
answer. A Rule 12(c) motion, similar to a Rule 12(b)(6) motion, “should be granted only where
it appears beyond doubt that the plaintiff can prove no set of facts in support of his claim which
would entitle him to relief.” Schuchart v. La Taberna Del Alabardero, Inc, 365 F.3d 33, 35
(DC. Cir. 2004) (internal citation and quotations omitted).

In fact, the Rule 12(c) standard is substantially the same as the Rule 12(b)(6) standard.
Haynesworth v. Miller, 820 F.2d 1245, 1254 (DC. Cir. 1987). This Court will dismiss a
complaint, if it does not contain enough factual allegations to “state a claim that relief is
plausible on its face.” Bell. Atl. Corp. v. T wombly, 550 U.S. 544, 570 (2007). A complaint is
“plausible on its face” when the plaintiff “pleads factual content that allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,
556 U.S. 662, 663 (2009) (internal quotations omitted). A court considering such a motion to

dismiss pursuant to this rule must accept all factual allegations in the complaint as true, Bell Atl.
Corp, 550 U.S. at 555 (2007), and must construe all factual allegations in the light most

3 Counts I, II, IV, V, VI, IX, and X are dismissed as to defendants Lee, Doe, and the District of Columbia.
Plaintiffs claim of battery in Count III against defendant Lee, survives defendants’ Motion. Inﬂa Part 111C.

3

favorable to the plaintiff, Barr v. Clinton, 370 F.3d 1196, 1199 (DC. Cir. 2004) (internal
citations omitted).
III. DISCUSSION

A. Plaintiff’s Claims against the District of Columbia

To begin, Count VI in plaintiffs complaint alleges negligence against all defendants,
including the District of Columbia. Plaintiff does not, however, allege any facts about the
District of Columbia to give rise to an inference that it acted negligently. Plaintiff only asserts
that the District of Columbia owed a duty, that the duty was breached, and that the breach caused
plaintiffs injury. Comp]. 111] 64—66. The complaint contains no factual allegations concerning
the District of Columbia alleging why the District owed a duty and how that duty was breached.
Plaintiff does state in her complaint that the police ofﬁcers were not disciplined for their
“excessive and serious use of force.” Compl. 11 37. This, however, is not enough. Plaintiff does
not claim the District’s duty to plaintiff was to discipline the ofﬁcers, nor does plaintiff suggest
that the failure to discipline the ofﬁcers was a breach. Because of the complaint’s lack of factual
allegations against the District of Columbia, this Court GRANTS defendants’ motion and
dismisses all Counts of the complaint as to the District of Columbia.

B. Counts I, IX, and X

Plaintiff alleges a Section 1983 claim against ofﬁcers Doe and Lee in Count I of her
complaint, pursuant to 42 U.S.C. § 1983 (2012). This Court dismisses Count I and ﬁnds that
defendants Doe and Lee are protected by qualiﬁed immunity. A police ofﬁcer is entitled to
qualiﬁed immunity if a “reasonable ofﬁcer could have believed that probable cause existed to
arrest.” Hunter v. Bryant, 501 US. 224, 228 (1991). Probable cause for the arrest exists if “at

the moment the arrest was made . . . the facts and circumstances within [the ofﬁcers’] knowledge

and of which they had reasonably trustworthy information were sufﬁcient to warrant a prudent
man in believing” that the plaintiff violated the law. Id. (internal citations and quotations
omitted); see also Wesby v. District of Columbia, 765 F.3d 13, 19 (DC. Cir. 2014). Indeed, even
an ofﬁcer who “reasonably, but mistakenly, concludes that probable cause is present” is entitled

to immunity. Hunter, 501 U.S. at 227.

At the time that ofﬁcers Doe and Lee arrested plaintiff, they possessed information that
plaintiff had opened a credit card tab at Cities and that she had left Cities without paying her tab.
Armed with this information, ofﬁcers Doe and Lee could reasonably and prudently conclude that
plaintiff had violated the law. Even if they were mistaken, they acted under an objectively
reasonable belief that the arrest was lawful. Therefore, this Court dismisses Count I of plaintiff’s
complaint because ofﬁcers Doe and Lee had probable cause to arrest plaintiff, which affords
them qualiﬁed immunity.

Counts IX and X, alleging false arrest and false imprisonment are also dismissed due to
the existence of probable cause as stated above. The critical question in actions for false arrest
and false imprisonment is “whether the ofﬁcer was justiﬁed in arresting the plaintif .” Rogala v.
District of Columbia, 161 F.3d 44, 57 (DC. Cir. 1998) (internal citations omitted); see also
Gabrou v. May Dept. Stores C0,, 462 A.2d 1102, 1104 (DC. Cir. 1983) (“Probable cause for an
arrest and detention constitutes a valid defense to a claim of false arrest or imprisonment”)
(internal citations omitted). An ofﬁcer is justiﬁed to take such actions by showing that probable
cause existed to believe plaintiff committed a crime. Rogala, 161 F.3d at 57. Because ofﬁcers
Doe and Lee had probable cause to effectuate the arrest based on the information reasonably
available, the arrest and temporary imprisonment—that is, the time plaintiff was handcuffed and

conﬁned in the police cruiser—were privileged in a manner similar to qualiﬁed immunity.

Essentially, the existence of probable cause makes the arrest and imprisonment no longer “false,”

but rather makes them legally performed actions.

C. Counts II and III

Counts II and III, allege common law assault and battery. As noted above, ofﬁcers Doe
and Lee had probable cause to arrest plaintiff, which allows the use of reasonable force to
maintain an arrest. Gabrou v. May Dept. Stores C0., 462 A.2d 1102, 1104 (DC. Cir. 1983).
“[A] claim for assault and battery may be established if excessive force was used to maintain the
arrest.” Jackson v. District of Columbia, 412 A.2d 948, 955 (DC. Cir. 1980). The inquiry
becomes, taking the alleged facts as true, whether a reasonable jury could conclude that clearly
excessive force was used during the arrest. Id. at 956 (internal citations and quotations omitted).

This Court ﬁnds that, taking plaintiff’ s allegations that she sustained a broken wrist as
true, ofﬁcer Alice Lee did not use reasonable force in effectuating the arrest of plaintiff. The
allegation of sustaining a broken wrist during the arrest is such that a reasonable jury could
conclude that ofﬁcer Lee used excessive force during the arrest. Defendant Lee does not address
in her motion plaintiffs assertions that plaintiffs wrist was broken during the arrest. This Court
DENIES defendants’ motion as it pertains to Count 111.

Plaintiff’s allegations, however, are not enough to plead that ofﬁcers Doe and Lee used
excessive threats of force to constitute assault during the arrest. No factual statements in
plaintiff’s complaint suggest that the ofﬁcers made any threats of harm which were objectively
unreasonable. The ofﬁcers” goal was to sustain the movements of someone they reasonably

believed committed a crime, and who did not open the door to the restroom after the ofﬁcers

identiﬁed themselves as police. This Court dismisses Count II of the complaint.

D. Count IV

In Count IV, plaintiff alleges that the ofﬁcers are liable for intentional inﬂiction of
emotional distress. Plaintiff must allege that the officers’ engaged in “extreme and outrageous
conduct,” which intentionally or recklessly caused the plaintiff to suffer “severe emotional
distress.” Kassem v. Washington Hosp. Center, 513 F.3d 251, 255 (DC. Cir. 2008). Plaintiff
asserts this burden is met because defendants “falsely arrest[ed] a young female, without
probable cause at all, and in the process slamming that woman, who was not resisting in any
way, against a wall, and handcufﬁng her so tightly that her wrist [was] fractured . . . .” Pl.’s
Oppostion at 9. Because defendants had probable cause and because there was no false arrest,
defendants’ conduct was not so “extreme and outrageous” such that it “[goes] beyond all
possible bounds of decency, and [could] be regarded as atrocious, and utterly intolerable in a
civilized community.” Homan v. Goya], 711 A.2d 812, 818 (DC. Cir. 1998) (internal citations

and quotations omitted). This Court dismisses Count IV of plaintiffs complaint as to ofﬁcers

Lee and Doe.

E. Counts V and VI

Plaintiff alleges negligence and negligent inﬂiction of emotional distress in Counts V and
VI of her complaint. Essentially, plaintiff alleges that defendants owed plaintiff a duty, and that

defendants breached that duty, which caused plaintiff injury. Compl. 1111 64—66. These bare
assertions are not enough to survive defendants’ motion because they do not provide factual allegations to
give rise to an inference of negligence. Rather, plaintiffs claims are merely conclusory statements that
defendants acted negligently. Plaintiff must recognize this because she did not defend her negligence

claims from defendants’ motion in her Opposition, thus, this Court dismisses Counts V and VI as to

ofﬁcers Lee and Doe.4

IV. CONCLUSION

In sum, defendant’s Motion for Judgment on the Pleadings is GRANTED as to Counts I,
II, IV, V, VI, IX, and X. Defendants’ Motion for Judgment on the Pleadings is DENIED as to
Count 111, the common law battery claim against defendant Alice Lee.

A separate Order consistent with this Memorandum Opinion shall issue this date.

Signed by Royce C. Lamberth, United States District Judge.

4 Count V1 is also dismissed as the District of Columbia as stated above. See supra Part 1A.

8